DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10 are pending and rejected.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Currently the abstract is 155 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Regarding Claims 1 & 7, Claims 1 & 7 recite the limitations “the lens used to capture images [emphasis added]”, “a first light source input end used to input a light source [emphasis added]”, “Y joint used to connect [emphasis added]” and “the communication device is coupled to the lens and is used for sending the images [emphasis added]” on Lines 8, 9, 14 of Claim 1 and Lines 3-4 of Claim 7, respectively. Examiner has identified these limitations as functional language and kindly requests Applicant amend “used to/for” to read “configured to” to better conform with US patent practice.
Regarding Claims 2-10, Claims 2-10 recite “the endoscope kit mentioned in Claim [emphasis added]”. Examiner kindly requests Applicant amend “mentioned in” to read “according to” to better conform to US patent practice (see MPEP § 608.01(n)).
Regarding Claim 2, Claim 2 recites the limitation “an optical component which is install at front of the lens” on Line 2. This is grammatically incorrect. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“an injection interface for injecting a medicine” in Claim 6.
“a communication device… used for sending images” in Claim 7.
“a control device… to receive the images” in Claim 7.
“a display device… to receive and show the images” in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, Claim 6 recites a “injection interface” on Line 5 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “injection interface” as claimed is mentioned on Page 13, Lines 6-9, Applicant’s specification provides no adequate structure to perform the claimed function of injecting a medicine. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7, Claim 7 recites a “communication device” on Line 3 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “communication device” as claimed is mentioned on Pages 18-19, Applicant’s specification provides no adequate structure to perform the claimed function of sending images captured by the lens. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7, Claim 7 recites a “control device” on Line 5 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “control device” as claimed is mentioned on Pages 18-19, Applicant’s specification provides no adequate structure to perform the claimed function of sending and receiving images. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7, Claim 7 recites a “display device” on Lines 7-8 which invokes 35 U.S.C § 112(f) means plus function interpretation as discussed above. While the “display device” as claimed is mentioned on Pages 18-19, Applicant’s specification provides no adequate structure to perform the claimed function of receiving and showing images. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitations “the two ends of the rod portion” and “the front end of the injection needle” on Lines 4-5 & 13, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the two ends of the rod portion” and “the front end of the injection needle” are being interpreted as “two ends of the rod portion” and “a front end of the injection needle”, respectively.
Regarding Claim 4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (See MPEP § 2173.05(d)). For the purpose of examination, the limitations after the phrase “can be” are treated as optional limitations.
Regarding Claims 6 & 7, the claim limitations “ injection interface", "communication device", "control device" and "display device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the function. Specifically, the disclosure does not provide adequate structure to perform the claimed functions of injecting a medicine, sending images captured by the lens, sending and receiving images and receiving and showing images, respectively. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 8, Claim 8 recites the limitation “traditional wire transmission” on Line 6. The term “traditional” renders this claim indefinite as the definition of “traditional” is unclear in the claim and not further defined in Applicant’s specification. For the purpose of examination, “traditional wire transmission” is interpreted to be any wired transmission.
Regarding Claim 10, Claim 10 recites the limitation “wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion [emphasis added]” on Lines 1-5. This limitation is a conditional limitation and renders this claim indefinite. Specifically, the metes and bounds of the claim are unclear because it is unclear whether the claimed invention requires the conditional limitation (i.e., the working instrument must be a biopsy forceps) or whether the conditional limitation is optional (i.e., if the working instrument is a/an electrocoagulation instrument/ultrasonic scalpel/electric cautery/laser optical fiber instrument, would the limitations of Claim 10 still be met). For the purpose of examination, if the working instrument is not a biopsy forceps, then the limitations of Claim 10 are optional.
Regarding Claims 2-3, 5 & 9, Claims 2-3, 5 & 9 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shener et al. (hereinafter "Shener") (US 2006/0047185).
Regarding Claim 1, Shener discloses an endoscope kit (Fig. 1, 10; [0042]) having functions of injection, clamping, and placing medical materials or medicines ([0042]), comprising:
a working instrument (Fig. 1, 200; [0043]) comprising an operation part (Fig. 1, 220; [0043]), a rod portion (Fig. 5, 201; [0051]) and a handle (Fig. 1, 205; [0043]), and the operation part and the handle respectively connected to the two ends of the rod portion ([0051]);
an endoscope (Fig. 1, 100; [0042]) comprising:
a cannula (Fig. 2A, 90; [0048]) having a lens (Fig. 2A, 142; [0048]) and a tube part (Fig. 2A, 124; [0048]]), the lens installed at one front end of the cannula ([0048]) and the lens used to capture images ([0048]);
a first light source input end (Fig. 2A, 109; [0046]) used to input a light source (Fig. 1, 52; [0046]) and transmit the light source to the cannula ([0046]);
a first output (Fig. 7A, a resector inlet; [0056]); and
an injection needle (Fig. 2A, 80 [0047]), the cannula located inside the injection needle ([0048]), and the front end of the injection needle having a first surface (Fig. 2A, 122; [0047]); and
Y joint (Fig. 2A, 94; [0048]) used to connect the cannula and injection needle to the first light source input end and the first output ([0048]);
wherein the operation part of the working instrument enters the injection needle by means of the first output or the first light source input end through the Y joint ([0056]).
Regarding Claim 5, Shener discloses the endoscope kit mentioned in Claim 1. Shener further discloses wherein the first surface is a flat surface (122 is substantially planar; see Fig. 2A), an inclined surface, a conical surface, or a circular arc surface.
Regarding Claim 6, Shener discloses the endoscope kit mentioned in Claim 1. Shener further discloses wherein the Y joint has a first branch (Fig. 2A, a through branch comprising 107 and 160; [0057]), a second branch (Fig. 2A, 150; [0057]) and a third branch (Fig. 2A, an illumination branch connected to 109; [0048]);
the first branch has two interfaces (Fig. 2A, 92; [0048]) for connecting the cannula and the injection needle to the first output ([0048]);
one end of the second branch is connected to the first branch (Fig. 6A, 155 of 150 is connected to 160 of the through branch; [0054]); and
another end of the second branch has an injection interface (Fig. 2A, 110; [0057]) for injecting a medicine into the injection needle ([0057]);
one end of the third branch is connected to the first branch ([0048]); and
another end of the third branch is connected to the first light source input end ([0048]).
Regarding Claim 7, Shener discloses the endoscope kit mentioned in Claim 1. Shener further discloses wherein the first output is connected to an output device (Fig. 1, 50; [0046]), the output device includes a communication device (Fig. 1, 51; [0046]), a control device (Fig. 1, 70; [0046]), and a display device (Fig. 1, 72; [0046]);
the communication device is coupled to the lens ([0048]) and is used for sending the images captured by the lens ([0048]);
wherein the control device is communicatively connected to the communication device ([0046]) to receive the images sent by the communication device ([0046]), and send the images to the display device after processing ([0046]); and
the display device is coupled to the control device ([0046]) to receive and show the images after processing ([0046]).
Regarding Claim 8, Shener discloses the endoscope kit mentioned in Claim 1. Shener further discloses wherein the endoscope comprises a switching mechanism (Fig. 1, 56; [0046]) connected to a second output (Fig. 1, 106; [0046]);
the switching mechanism is an optical fiber light collection structure (Fig. 1, 56 is an optical fiber; [0046]), an image transmission switching mechanism or a power source required for an LED light source; and
the switching mechanism includes a wireless transmission module or traditional wire transmission (Fig. 1, 56 is an optical fiber and thus is a wired transmission; [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shener et al. (hereinafter "Shener") (US 2006/0047185) in view of Eisenkolb (DE-102015103214-A1).
Regarding Claims 2-4, Shener discloses the endoscope kit mentioned in Claim 1. Shener fails to explicitly disclose wherein the injection needle further includes an optical component which is installed at front of the lens; wherein the optical component is a hollow round tip triangular structure composed of a parallel plate and a semi-cylinder with a slope part; and wherein the optical component is a solid round tip triangle structure, the slope part of the solid round tip triangular structure has a stepped processing plane, the stepped processing plane is partially or completely disposed on the slope part, and the stepped processing plane can be a micron-level structure or a nano-level structure.
However, Eisenkolb, as best understood, teaches an endoscope kit (Fig. 3, a trocar assembly comprising 10 and 20; [0073]), comprising:
a cannula (Fig. 1, 10; [0060]) having a lens (Fig. 1, 13; [0060]) and a tube part (Fig. 1, a shaft of 10; [0060]), the lens installed at one front end of the cannula (see Fig. 1) and the lens used to capture images ([0060]);
an injection needle (Fig. 3, 20; [0073]), the cannula located inside the injection needle ([0073]);
wherein the injection needle further includes an optical component (Fig. 3, 22; [0064]) which is installed at front of the lens (see Fig. 3);
wherein the optical component is a round tip triangular structure (Fig. 3, 22 is conical; [0064]) composed of a parallel plate (a base portion parallel to 10; see Fig. 3) and a semi-cylinder (Fig. 3, 24; [0070]) with a slope part (Fig. 3, 30; [0070]);
wherein the slope part of the round tip triangular structure has a stepped processing plane (Fig. 3, 32; [0074]), the stepped processing plane is partially or completely disposed on the slope part (32 is completely disposed on 30; see Fig. 3), and the stepped processing plane can be a micron-level structure or a nano-level structure; and
wherein the round tip triangular structure is hollow or solid ([0072]).
The advantage of the stepped optical component of the injection needle is to distort or rectify the image which enables an enlarged display of relevant areas (Eisenkolb; [0039] & [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the injection needle as disclosed by Shener, to include the stepped optical component taught by Eisenkolb, to distort or rectify the image which enables an enlarged display of relevant areas (Eisenkolb; [0039] & [0074]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shener et al. (hereinafter "Shener") (US 2006/0047185) in view of Vaitekunas (U.S. 6,162,235).
Regarding Claims 9-10, Shener discloses the endoscope kit mentioned in Claim 1. Shener further discloses wherein the working instrument is a biopsy forceps, an electrocoagulation instrument, a scalpel (Fig. 4, 200 is a morcellator; [0043]), an electric cautery or a laser optical fiber instrument or a combination thereof; and
wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion (Fig. 4, 200 is a morcellator —not biopsy forceps; [0043]).
Shener fails to explicitly disclose wherein the scalpel is an ultrasonic scalpel.
However, Vaitekunas teaches a surgical kit (Fig. 12, 10; Col. 4, Lines 22-23) comprising:
a working instrument (Fig. 12, 35; Col. 5, Lines 32-35);
an injection needle (Fig. 12, 12; Col. 4, Lines 28-32);
wherein the working instrument is inserted into the injection needle (Col. 5, Lines 37-39); and
wherein the working instrument is an ultrasonic scalpel (Col. 5, Lines 32-35).
The advantage of the ultrasonic morcellator is to reduce the possibility of unwanted cutting (Vaitekunas; Col. 5, Lines 41-47).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the morcellator as disclosed by Shener, to be the ultrasonic morcellator taught by Vaitekunas, to reduce the possibility of unwanted cutting (Vaitekunas; Col. 5, Lines 41-47).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 17/165,960 in view of Shener et al. (hereinafter "Shener") (US 2006/0047185) and Vaitekunas (U.S. 6,162,235).
The claims of ‘960 disclose all of the limitations of the instant claims except for the limitations of a working instrument comprising an operation part, a rod portion and a handle, and the operation part and the handle respectively connected to the two ends of the rod portion; Y joint used to connect the cannula and injection needle to the first light source input end and the first output; wherein the operation part of the working instrument enters the injection needle by means of the first output or the first light source input end through the Y joint; wherein the Y joint has a first branch, a second branch and a third branch; the first branch has two interfaces for connecting the cannula and the injection needle to the first output; one end of the second branch is connected to the first branch; and another end of the second branch has an injection interface for injecting a medicine into the injection needle; one end of the third branch is connected to the first branch, and another end of the third branch is connected to the first light source input end; wherein the working instrument is a biopsy forceps, an electrocoagulation instrument, an ultrasonic scalpel, an electric cautery or a laser optical fiber instrument or a combination thereof; and wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion.
Regarding Claims 1-10, Shener discloses an endoscope kit (Fig. 1, 10; [0042]) having functions of injection, clamping, and placing medical materials or medicines ([0042]), comprising:
a working instrument (Fig. 1, 200; [0043]) comprising an operation part (Fig. 1, 220; [0043]), a rod portion (Fig. 5, 201; [0051]) and a handle (Fig. 1, 205; [0043]), and the operation part and the handle respectively connected to the two ends of the rod portion ([0051]);
an endoscope (Fig. 1, 100; [0042]) comprising:
a cannula (Fig. 2A, 90; [0048]) having a lens (Fig. 2A, 142; [0048]) and a tube part (Fig. 2A, 124; [0048]]), the lens installed at one front end of the cannula ([0048]) and the lens used to capture images ([0048]);
a first light source input end (Fig. 2A, 109; [0046]) used to input a light source (Fig. 1, 52; [0046]) and transmit the light source to the cannula ([0046]);
a first output (Fig. 7A, a resector inlet; [0056]); and
an injection needle (Fig. 2A, 80 [0047]), the cannula located inside the injection needle ([0048]), and the front end of the injection needle having a first surface (Fig. 2A, 122; [0047]); and
Y joint (Fig. 2A, 94; [0048]) used to connect the cannula and injection needle to the first light source input end and the first output ([0048]);
wherein the operation part of the working instrument enters the injection needle by means of the first output or the first light source input end through the Y joint ([0056]);
wherein the Y joint has a first branch (Fig. 2A, a through branch comprising 107 and 160; [0057]), a second branch (Fig. 2A, 150; [0057]) and a third branch (Fig. 2A, an illumination branch connected to 109; [0048]);
the first branch has two interfaces (Fig. 2A, 92; [0048]) for connecting the cannula and the injection needle to the first output ([0048]);
one end of the second branch is connected to the first branch (Fig. 6A, 155 of 150 is connected to 160 of the through branch; [0054]); and
another end of the second branch has an injection interface (Fig. 2A, 110; [0057]) for injecting a medicine into the injection needle ([0057]);
one end of the third branch is connected to the first branch ([0048]); and
another end of the third branch is connected to the first light source input end ([0048]);
wherein the working instrument is a biopsy forceps, an electrocoagulation instrument, a scalpel (Fig. 4, 200 is a morcellator; [0043]), an electric cautery or a laser optical fiber instrument or a combination thereof; and wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion (Fig. 4, 200 is a morcellator —not biopsy forceps; [0043]).
The advantage of the Y-joint is to permit multiple instruments to be inserted simultaneously (Shener; [0004]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope-injection needle assembly as disclosed by '960, to include the Y-joint taught by Shener, to permit multiple instruments to be inserted simultaneously (Shener; [0004]).
Regarding Claim 1-10, Vaitekunas discloses a surgical kit (Fig. 12, 10; Col. 4, Lines 22-23) comprising:
a working instrument (Fig. 12, 35; Col. 5, Lines 32-35);
an injection needle (Fig. 12, 12; Col. 4, Lines 28-32);
wherein the working instrument is inserted into the injection needle (Col. 5, Lines 37-39); and
wherein the working instrument is an ultrasonic scalpel (Col. 5, Lines 32-35).
The advantage of the ultrasonic morcellator is to reduce the possibility of unwanted cutting (Vaitekunas; Col. 5, Lines 41-47).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope-injection needle assembly as disclosed by ‘960, to include the ultrasonic morcellator taught by Vaitekunas, to morcellate necrotic tissue to a size small enough to be removed through the injection needle (Vaitekunas; Col. 1, Lines 21-36).
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of copending Application No. 17/588,618 in view of Shener et al. (hereinafter "Shener") (US 2006/0047185).
The claims of ‘618 disclose all of the limitations of the instant claims except for the limitations of a lens, the lens installed at one front end of the cannula and the lens used to capture images.
Regarding Claims 1-10, Shener discloses an endoscope (Fig. 1, 100; [0042]) comprising:
a cannula (Fig. 2A, 90; [0048]) having a lens (Fig. 2A, 142; [0048]) and a tube part (Fig. 2A, 124; [0048]]), the lens installed at one front end of the cannula ([0048]) and the lens used to capture images ([0048]).
The advantage of the lens is to allow the user to view the body cavity (Shener; [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope device as disclosed by '618, to include the lens taught by Shener, to allow the user to view the body cavity (Shener; [0048]).
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 17/588,638 in view of Shener et al. (hereinafter "Shener") (US 2006/0047185) and Vaitekunas (U.S. 6,162,235).
The claims of ‘638 disclose all the limitations of the instant claims except for the limitations of a working instrument comprising an operation part, a rod portion and a handle, and the operation part and the handle respectively connected to the two ends of the rod portion; an endoscope having a lens, the lens installed at one front end of the cannula and the lens used to capture images; wherein the operation part of the working instrument enters the injection needle by means of the first output or the first light source input end through the Y joint; wherein the Y joint has a first branch, a second branch and a third branch; the first branch has two interfaces for connecting the cannula and the injection needle to the first output; one end of the second branch is connected to the first branch; and another end of the second branch has an injection interface for injecting a medicine into the injection needle; one end of the third branch is connected to the first branch, and another end of the third branch is connected to the first light source input end; wherein endoscope comprises a switching mechanism connected to a second output; the switching mechanism is an optical fiber light collection structure, an image transmission switching mechanism or a power source required for an LED light source; and the switching mechanism includes a wireless transmission module or traditional wire transmission; wherein the working instrument is a biopsy forceps, an electrocoagulation instrument, an ultrasonic scalpel, an electric cautery or a laser optical fiber instrument or a combination thereof; and wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion.
Regarding Claims 1-10, Shener discloses an endoscope kit (Fig. 1, 10; [0042]) having functions of injection, clamping, and placing medical materials or medicines ([0042]), comprising:
a working instrument (Fig. 1, 200; [0043]) comprising an operation part (Fig. 1, 220; [0043]), a rod portion (Fig. 5, 201; [0051]) and a handle (Fig. 1, 205; [0043]), and the operation part and the handle respectively connected to the two ends of the rod portion ([0051]);
an endoscope (Fig. 1, 100; [0042]) comprising:
a cannula (Fig. 2A, 90; [0048]) having a lens (Fig. 2A, 142; [0048]) and a tube part (Fig. 2A, 124; [0048]]), the lens installed at one front end of the cannula ([0048]) and the lens used to capture images ([0048]);
a first light source input end (Fig. 2A, 109; [0046]) used to input a light source (Fig. 1, 52; [0046]) and transmit the light source to the cannula ([0046]);
a first output (Fig. 7A, a resector inlet; [0056]); and
an injection needle (Fig. 2A, 80 [0047]), the cannula located inside the injection needle ([0048]), and the front end of the injection needle having a first surface (Fig. 2A, 122; [0047]); and
Y joint (Fig. 2A, 94; [0048]) used to connect the cannula and injection needle to the first light source input end and the first output ([0048]);
wherein the operation part of the working instrument enters the injection needle by means of the first output or the first light source input end through the Y joint ([0056]);
wherein the Y joint has a first branch (Fig. 2A, a through branch comprising 107 and 160; [0057]), a second branch (Fig. 2A, 150; [0057]) and a third branch (Fig. 2A, an illumination branch connected to 109; [0048]);
the first branch has two interfaces (Fig. 2A, 92; [0048]) for connecting the cannula and the injection needle to the first output ([0048]);
one end of the second branch is connected to the first branch (Fig. 6A, 155 of 150 is connected to 160 of the through branch; [0054]); and
another end of the second branch has an injection interface (Fig. 2A, 110; [0057]) for injecting a medicine into the injection needle ([0057]);
one end of the third branch is connected to the first branch ([0048]); and
another end of the third branch is connected to the first light source input end ([0048]);
wherein the endoscope comprises a switching mechanism (Fig. 1, 56; [0046]) connected to a second output (Fig. 1, 106; [0046]);
the switching mechanism is an optical fiber light collection structure (Fig. 1, 56 is an optical fiber; [0046]), an image transmission switching mechanism or a power source required for an LED light source;
the switching mechanism includes a wireless transmission module or traditional wire transmission (Fig. 1, 56 is an optical fiber and thus is a wired transmission; [0046]);
wherein the working instrument is a biopsy forceps, an electrocoagulation instrument, a scalpel (Fig. 4, 200 is a morcellator; [0043]), an electric cautery or a laser optical fiber instrument or a combination thereof; and wherein when the working instrument is the biopsy forceps, the operation part of the biopsy forceps has at least two clamping parts and a fixing part, the at least two clamping parts are connected to the fixing part, and the fixing part is connected with the rod portion (Fig. 4, 200 is a morcellator —not biopsy forceps; [0043]).
The advantage of the Y-joint is to permit multiple instruments to be inserted simultaneously (Shener; [0004]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope assembly as disclosed by '638, to include the Y-joint taught by Shener, to permit multiple instruments to be inserted simultaneously (Shener; [0004]).
Regarding Claim 1-10, Vaitekunas discloses a surgical kit (Fig. 12, 10; Col. 4, Lines 22-23) comprising:
a working instrument (Fig. 12, 35; Col. 5, Lines 32-35);
an injection needle (Fig. 12, 12; Col. 4, Lines 28-32);
wherein the working instrument is inserted into the injection needle (Col. 5, Lines 37-39); and
wherein the working instrument is an ultrasonic scalpel (Col. 5, Lines 32-35).
The advantage of the ultrasonic morcellator is to reduce the possibility of unwanted cutting (Vaitekunas; Col. 5, Lines 41-47).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope assembly as disclosed by ‘638, to include the ultrasonic morcellator taught by Vaitekunas, to morcellate necrotic tissue to a size small enough to be removed through the injection needle (Vaitekunas; Col. 1, Lines 21-36).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0170672; US 2020/0000432; US 2018/0344142; US 2018/0296073; US 2017/0055811; US 2014/0275771; US 2014/0213848; US 2010/0137681; US 2008/0243162; US 2008/0146873; U.S. 6,156,049
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795